      Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 1 of 31




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

KEITH LOUVIERE, TERRY MATTHEW                   *
HALL, JR., and FLOYD WILLIAMS                   *
            Plaintiffs;                         *
                                                *
versus                                          * CIVIL ACTION
                                                *
ST. TAMMANY PARISH GOVERNMENT,                  * NO. 2:20-cv-01840
a/k/a ST. TAMMANY PARISH COUNCIL;               *
RANDY SMITH, in his official and individual * JUDGE WENDY B. VITTER
capacity; RODNEY J. STRAIN, in his official *
and individual capacity; GREG LONGINO, in * MAG. DONNA PHILLIPS CURRAULT
his official and individual capacity; and LACEY *
KELLY, in her official and individual capacity; *
               Defendant                        *
* * * * * * * * * * * * * * * * * * * * * *

                ANSWER TO PLAINTIFFS’ COMPAINT AT LAW AND
               AFFIRMATIVE DEFENSES ON BEHALF OF DEFENDANT,
                     ST. TAMMANY PARISH GOVERNMENT

        NOW INTO COURT, through undersigned counsel, comes Defendant, St. Tammany

Parish Government (hereinafter referred to as “STPG” and incorrectly referred to in the Complaint

as “St. Tammany Parish Council” and “STPC”), who respectfully responds to Plaintiffs’

Complaint at Law (“Complaint”) and asserts the following affirmative defenses:

                                              ANSWER

        AND NOW, without waiving any rights or defenses, Defendant hereby answers Plaintiffs’

Complaint as follows:

                                                   1.

        The allegations contained in paragraph 1 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.
      Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 2 of 31




                                                   2.

        The allegations contained in paragraph 2 are denied.

                                                   3.

        The allegations contained in paragraph 3 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                   4.

        The allegations contained in paragraph 4 are denied as written.

                                                   5.

        The allegations contained in paragraph 5 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                   6.

        The allegations contained in paragraph 6 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                   7.

        The allegations contained in paragraph 7 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                   8.

        The allegations contained in paragraph 8 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                   9.

        The allegations contained in paragraph 9 do not require a response from Defendant.

However, to the extent that an answer is required, the allegations in paragraph 9 are denied for

lack of sufficient information to justify a belief therein.



                                                   2
      Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 3 of 31




                                                  10.

        The allegations contained in paragraph 10 do not require a response from Defendant.

However, to the extent that an answer is required, the allegations in paragraph 10 are denied for

lack of sufficient information to justify a belief therein.

                                                  11.

        The allegations contained in paragraph 11 do not require a response from Defendant.

However, to the extent that an answer is required, the allegations in paragraph 11 are denied for

lack of sufficient information to justify a belief therein.

                                                  12.

        The allegations contained in paragraph 12 are denied. St. Tammany Parish Council is not

a legal entity with capacity to be sued. Defendant, STPG, has no responsibility for the operation

or maintenance of the law enforcement agency known as the St. Tammany Parish Sheriff or his

agents, employees, and/or representatives.

                                                  13.

        The allegations contained in paragraph 13 are denied except to admit that the St. Tammany

Parish Jail is located at 1200 Champagne Street, Covington, Louisiana.

                                                  14.

        The allegations contained in paragraph 14 are denied.

                                                  15.

        The allegations contained in paragraph 15 are denied as written.

                                                  16.

        The allegations contained in paragraph 16 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.



                                                   3
      Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 4 of 31




                                                  17.

        The allegations contained in paragraph 17 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  18.

        The allegations contained in paragraph 18 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  19.

        The allegations contained in paragraph 19 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  20.

        The allegations contained in paragraph 20 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  21.

        The allegations contained in paragraph 21 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  22.

        The allegations contained in paragraph 22 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  23.

        The allegations contained in paragraph 23 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                   4
      Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 5 of 31




                                                  24.

        The allegations contained in paragraph 24 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  25.

        The allegations contained in paragraph 25 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  26.

        The allegations contained in paragraph 26 are denied.

                                                  27.

        The allegations contained in paragraph 27 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  28.

        The allegations contained in paragraph 28 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  29.

        The allegations contained in paragraph 29 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  30.

        The allegations contained in paragraph 30 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  31.

        The allegations contained in paragraph 31 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.



                                                   5
      Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 6 of 31




                                                  32.

        The allegations contained in paragraph 32 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  33.

        The allegations contained in paragraph 33 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  34.

        The allegations contained in paragraph 34 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  35.

        The allegations contained in paragraph 35 do not require a response from Defendant,

STPG.

                                                  36

        The allegations contained in paragraph 36 are denied.

                                                  37.

        The allegations contained in paragraph 37 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  38.

        The allegations contained in paragraph 38 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  39.

        The allegations contained in paragraph 39 are denied.




                                                   6
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 7 of 31




                                              40.

       The allegations contained in paragraph 40 are denied as written. 22 La. Admin. Code §

2503 is the best evidence of its contents.

                                              41.

       The allegations contained in paragraph 41 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 41 are denied as written.

                                              42.

       The allegations contained in paragraph 42 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 42 are denied as written.

                                              43.

       The allegations contained in paragraph 43 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 43 are denied as written.

                                              44.

       The allegations contained in paragraph 44 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 44 are denied as written.

                                              45.

       The allegations contained in paragraph 45 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 45 are denied as written.



                                               7
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 8 of 31




                                              46.

       The allegations contained in paragraph 46 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 46 are denied as written.

                                              47.

       The allegations contained in paragraph 47 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 47 are denied as written.

                                              48.

       The allegations contained in paragraph 48 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 48 are denied as written.

                                              49.

       The allegations contained in paragraph 49 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 49 are denied as written.

                                              50.

       The allegations contained in paragraph 50 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 50 are denied as written.




                                               8
      Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 9 of 31




                                                  51.

        The allegations contained in paragraph 51 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 51 are denied as written.

                                                  52.

        The allegations contained in paragraph 52 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  53.

        The allegations contained in paragraph 53 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 53 are denied as written.

                                                  54.

        The allegations contained in paragraph 54 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 54 are denied as written.

                                                  55.

        The allegations contained in paragraph 55 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  56.

        The allegations contained in paragraph 56 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                   9
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 10 of 31




                                                  57.

        The allegations contained in paragraph 57 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  58.

        The allegations contained in paragraph 58 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  59.

        The allegations contained in paragraph 59 are denied.

                                                  60.

        The allegations contained in paragraph 60 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  61.

        The allegations contained in paragraph 61 are denied as written.

                                                  62.

        The allegations contained in paragraph 62 are denied as written.

                                                  63.

        The allegations contained in paragraph 63 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  64.

        The allegations contained in paragraph 64 are denied as written.

                                                  65.

        The allegations contained in paragraph 65 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.



                                                  10
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 11 of 31




                                                  66.

        The allegations contained in paragraph 66 are denied. Defendant, STPG, does not operate

or oversee operations of the St. Tammany Parish Jail.

                                                  67.

        The allegations contained in paragraph 67 are denied.

                                                  68.

        The allegations contained in paragraph 68 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                  69.

        The allegations contained in paragraph 69 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                  70.

        The allegations contained in paragraph 70 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                  71.

        The allegations contained in paragraph 71 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                  72.

        The allegations contained in paragraph 72 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                  73.

        The allegations contained in paragraph 73 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.



                                                  11
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 12 of 31




                                                  74.

        The allegations contained in paragraph 74 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  75.

        The allegations contained in paragraph 75 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  76.

        The allegations contained in paragraph 76 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                  77.

        The allegations contained in paragraph 77 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  78.

        The allegations contained in paragraph 78 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  79.

        The allegations contained in paragraph 79 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  80.

        The allegations contained in paragraph 80 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  12
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 13 of 31




                                               81.

       The allegations contained in paragraph 81 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               82.

       The allegations contained in paragraph 82 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               83.

       The allegations contained in paragraph 83 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               84.

       The allegations contained in paragraph 84 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               85.

       The allegations contained in paragraph 85 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.




                                                13
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 14 of 31




                                               86.

       The allegations contained in paragraph 86 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               87.

       The allegations contained in paragraph 87 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               88.

       The allegations contained in paragraph 88 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               89.

       The allegations contained in paragraph 89 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                               90.

       The allegations contained in paragraph 90 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.




                                                14
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 15 of 31




                                                  91.

        The allegations contained in paragraph 91 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                                  92.

        The allegations contained in paragraph 92 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein. Defendant, STPG, does not operate or oversee

operations at the St. Tammany Parish Jail.

                                                  93.

        The allegations contained in paragraph 93 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  94.

        The allegations contained in paragraph 94 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  95.

        The allegations contained in paragraph 95 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  96.

        The allegations contained in paragraph 96 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  97.

        The allegations contained in paragraph 97 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.



                                                  15
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 16 of 31




                                                  98.

        The allegations contained in paragraph 98 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                  99.

        The allegations contained in paragraph 99 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 100.

        The allegations contained in paragraph 100 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 101.

        The allegations contained in paragraph 101 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 102.

        The allegations contained in paragraph 102 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 103.

        The allegations contained in paragraph 103 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 104.

        The allegations contained in paragraph 104 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  16
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 17 of 31




                                                 105.

        The allegations contained in paragraph 105 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 106.

        The allegations contained in paragraph 106 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 107.

        The allegations contained in paragraph 107 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 108.

        The allegations contained in paragraph 108 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 109.

        The allegations contained in paragraph 109 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 110.

        The allegations contained in paragraph 110 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 111.

        The allegations contained in paragraph 111 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  17
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 18 of 31




                                                 112.

        The allegations contained in paragraph 112 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 113.

        The allegations contained in paragraph 113 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 114.

        The allegations contained in paragraph 114 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 115.

        The allegations contained in paragraph 115 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 116.

        The allegations contained in paragraph 116 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 117.

        The allegations contained in paragraph 117 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 118.

        The allegations contained in paragraph 118 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  18
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 19 of 31




                                                 119.

        The allegations contained in paragraph 119 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 120.

        The allegations contained in paragraph 120 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 121.

        The allegations contained in paragraph 121 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 122.

        The allegations contained in paragraph 122 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 123.

        The allegations contained in paragraph 123 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 124.

        The allegations contained in paragraph 124 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 125.

        The allegations contained in paragraph 125 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  19
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 20 of 31




                                                 126.

        The allegations contained in paragraph 126 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 127.

        The allegations contained in paragraph 127 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 128.

        The allegations contained in paragraph 128 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 129.

        The allegations contained in paragraph 129 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 130.

        The allegations contained in paragraph 130 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 131.

        The allegations contained in paragraph 131 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 132.

        The allegations contained in paragraph 132 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  20
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 21 of 31




                                                 133.

        The allegations contained in paragraph 133 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 134.

        The allegations contained in paragraph 134 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 135.

        The allegations contained in paragraph 135 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 136.

        The allegations contained in paragraph 136 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 137.

        The allegations contained in paragraph 137 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 138.

        The allegations contained in paragraph 138 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 139.

        The allegations contained in paragraph 139 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  21
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 22 of 31




                                                 140.

        The allegations contained in paragraph 140 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 141.

        The allegations contained in paragraph 141 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 142.

        The allegations contained in paragraph 142 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 143.

        The allegations contained in paragraph 143 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 144.

        The allegations contained in paragraph 144 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 145.

        The allegations contained in paragraph 145 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 146.

        The allegations contained in paragraph 146 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  22
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 23 of 31




                                                 147.

        The allegations contained in paragraph 147 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 148.

        The allegations contained in paragraph 148 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 149.

        The allegations contained in paragraph 149 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 150.

        The allegations contained in paragraph 150 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 151.

        The allegations contained in paragraph 151 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 152.

        The allegations contained in paragraph 152 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 153.

        Defendant, STPG, reasserts its responses to paragraphs 1-143.

                                                 154.

        The allegations contained in paragraph 154 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.



                                                  23
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 24 of 31




                                                 155.

        The allegations contained in paragraph 155 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 156.

        The allegations contained in paragraph 156 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 157.

        The allegations contained in paragraph 157 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 158.

        The allegations contained in paragraph 158 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 159.

        The allegations contained in paragraph 159 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 160.

        The allegations contained in paragraph 160 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 161.

        The allegations contained in paragraph 161 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.




                                                  24
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 25 of 31




                                                 162.

        The allegations contained in paragraph 162 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 163.

        The allegations contained in paragraph 163 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 164.

        The allegations contained in paragraph 164 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 165.

        The allegations contained in paragraph 165 are denied.

                                                 166.

        Defendant, STPG, reasserts its responses to paragraphs 1-156.

                                                 167.

        The allegations contained in paragraph 167 are denied as written. Louisiana Constitution,

Article I, Section 20 is the best evidence of its contents.

                                                 168.

        The allegations contained in paragraph 168 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 169.

        The allegations contained in paragraph 169 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.




                                                  25
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 26 of 31




                                                 170.

        The allegations contained in paragraph 170 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 171.

        The allegations contained in paragraph 171 are denied as written and/or are denied for lack

of sufficient information to justify a belief therein.

                                                 172.

        The allegations contained in paragraph 172 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 173.

        The allegations contained in paragraph 173 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 174.

        The allegations contained in paragraph 174 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 175.

        The allegations contained in paragraph 175 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                                 176.

        The allegations contained in paragraph 176 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.




                                                  26
    Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 27 of 31




                                              177.

       The allegations contained in paragraph 177 are denied. Defendant, STPG, does not operate

or oversee operations at the St. Tammany Parish Jail.

                                              178.

       Defendant, STPG, reasserts its responses to paragraphs 1-168.

                                              179.

       The allegations contained in paragraph 179 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 179 are denied as written.

                                              180.

       The allegations contained in paragraph 180 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 180 are denied as written.

                                              181.

       The allegations contained in paragraph 181 are legal conclusions which do not require a

response from Defendant, STPG. However, to the extent that an answer is required, the allegations

in paragraph 181 are denied as written.

                                              182.

       The allegations contained in paragraph 182 are denied.

                                              183.

       The allegations contained in paragraph 183, including all subparts, are denied.

                                              184.

       Defendant, STPG, reasserts its responses to paragraphs 1-174.



                                               27
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 28 of 31




                                             185.

       The allegations contained in paragraph 185 are denied.

                                             186.

       The allegations contained in paragraph 186 are denied. None of the named defendants,

including Defendants Smith, Strain, Longino, and Kelly, are or were employed by Defendant

STPG during the pertinent time period.

                                             187.

       The allegations contained in paragraph 187 do not require a response from Defendant,

STPG. However, to the extent that an answer is required, the allegations in paragraph 187 are

denied as written.

                                             188.

       Defendant, STPG, reasserts its responses to paragraphs 1-178.

                                             189.

       The allegations contained in paragraph 189 are denied.

                                             190.

       The allegations contained in paragraph 190 are denied.

                                             191.

       The allegations contained in paragraph 191 are denied.

                                             192.

       The allegations contained in paragraph 192 are denied, except to admit that punitive

damages are not recoverable from Defendant, STPG.




                                              28
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 29 of 31




                                                193.

       Any allegations contained in the Complaint, including, but not limited to the Prayer for

relief, are denied unless expressly admitted.

                                                194.

       Defendant, STPG, requests a trial by jury herein as to all matters properly tried thereby.



                                  AFFIRMATIVE DEFENSES

                                         FIRST DEFENSE

       Plaintiffs’ Complaint at Law fails to allege a cause of action against STPG upon which

relief can be granted.

                                       SECOND DEFENSE

       Plaintiffs cannot meet their burden of proof as STPG acted within the applicable standard

of care imposed by law.

                                        THIRD DEFENSE

       STPG asserts the affirmative defense of failure to mitigate any damages that Plaintiffs may

have suffered, despite a legal duty to do so.

                                       FOURTH DEFENSE

       STPG pleads the comparative fault of Plaintiffs and/or other entities who are or are not

parties to this instant matter. Defendant further assert as an affirmative defense the contributory

negligence and/or intentional misconduct and/or assumption of the risk by Plaintiffs.

                                         FIFTH DEFENSE

       The Plaintiffs lack the requisite standing to bring these claims.




                                                29
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 30 of 31




                                           SIXTH DEFENSE

         STPG invokes all provisions of the Louisiana Governmental Claims Act (La. R.S. §

13:5101, et seq.) available under the law.

                                       SEVENTH DEFENSE

         STPG affirmatively avers that any cause of action adverse to STPG is prescribed.

                                        EIGHTH DEFENSE

         Plaintiffs’ allegations do not establish a deprivation of a protected federal constitutional

right.

                                           NINTH DEFENSE

         STPG invokes all relevant and applicable provisions of La. R.S. § 9:2798.1 and the

limitation of liability contained therein.

                                           TENTH DEFENSE

         Plaintiffs’ claims are without merit and STPG is entitled to be awarded attorney's fees and

costs incurred in defense of this matter pursuant to 42 U.S.C. § 1988.

                                      ELEVENTH DEFENSE

         The putative class asserted in the Complaint at Law is inappropriate for class certification

because there is no ascertainable class.

                                        TWELTH DEFENSE

         Pursuant to Federal Rules of Civil Procedure Rule 10(c), STPG adopts by reference all

defenses and affirmative defenses of other parties here that seek to defeat or diminish Plaintiffs’

claims to the extent those defenses and affirmative defenses are consistent with the facts and

circumstances pertinent to STPG.




                                                 30
     Case 2:20-cv-01840-WBV-DPC Document 23 Filed 09/09/20 Page 31 of 31




                                     THIRTEENTH DEFENSE

       STPG specifically reserves the right to plead and assert any and all additional defenses that

may become evident after further discovery and investigation have been conducted, and further

declare their intention to avail themselves of all constitutional, statutory, and jurisprudential

defenses legally and factually available to it.



       WHEREFORE, Defendant, St. Tammany Parish Government, prays that this Answer be

deemed good and sufficient and after all due proceedings are had, that there be judgment herein

dismissing the claims of Plaintiffs, KEVIN LOUVIERE, TERRY MATTHEW HALL, JR., and

FLOYD WILLIAMS, and for all other general and equitable relief as this Court deems proper.




                                        Respectfully submitted,

                                        s/Emily G. Couvillon_____________________________
                                        EMILY G. COUVILLON (LA BAR ROLL #31114)
                                        CARY J. MENARD (LA BAR ROLL #09426)
                                        Assistant District Attorneys – 22nd Judicial District
                                        Civil Division
                                        21454 Koop Drive, Suite 2G, Mandeville, LA 70471
                                        Telephone : (985) 898-3427
                                        Email :       ecouvillon@22da.com
                                                      cmenard@22da.com
                                        Counsel for St. Tammany Parish Government



                                        CERTIFICATE

       This is to certify that I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system this 9th day of September, 2020.

                                        s/Emily G. Couvillon_____________________________
                                        EMILY G. COUVILLON


                                                  31
